                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANTONIO C. SIMONELLI, et al.,
                                   7                                                         Case No. 17-cv-07376-JCS
                                                        Plaintiffs,
                                   8
                                                 v.                                          ORDER TO SHOW CAUSE WHY
                                   9                                                         MOTION SHOULD NOT BE
                                         FIAT CHRYSLER AUTOMOBILES N.V.,                     GRANTED AND CASE SHOULD NOT
                                  10     et al.,                                             BE DISMISSED
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Defendants have filed a Motion to Dismiss in this case, which is set for hearing on

                                  14   November 30, 2018. Pursuant to the briefing schedule to which the parties stipulated, which the

                                  15   Court approved, see Docket No. 13, Plaintiffs’ opposition brief was due on October 23, 2018.

                                  16   Plaintiffs have not filed an opposition brief; nor has Plaintiffs’ counsel responded to the Court’s

                                  17   inquiry as to the status of the case. Pursuant to Civil Local Rule 7-3(b), “[i]f the party against

                                  18   whom [a] motion is directed does not oppose the motion, that party must file with the Court a

                                  19   Statement of Nonopposition within the time for filing and serving any opposition.” No statement

                                  20   of nonopposition has been filed. Therefore, Plaintiffs are ORDERED TO SHOW CAUSE why

                                  21   the Motion should not be granted for failure to file an opposition and why this case should not be

                                  22   dismissed for failure to prosecute, failure to follow the Court’s scheduling order, and failure to

                                  23   follow the Civil Local Rules. Plaintiffs shall a response brief to this OSC Order, or in the

                                  24   alternative, a statement of nonopposition to the pending motion, no later than November 2, 2015.

                                  25          IT IS SO ORDERED.

                                  26   Dated: November 1, 2018

                                  27                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
